Case 2:19-mj-30496-DUTY ECF No.1 filed 09/18/19 PagelD.1 Page 1of2

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

UNITED STATES OF AMERICA,

Case: 2:19-mj—30496

Assigned To : Unassigned
Assign. Date : 9/18/2019

V. USA V SINNAWI (REM)(CMC)

Plaintiff,

KAMAL S. SINNAWI,

Defendant.
/

 

GOVERNMENT'S PETITION
FOR TRANSFER OF DEFENDANT TO
ANOTHER DISTRICT AND SUPPORTING BRIEF

Pursuant to Rule 5(c)(3)(D) of the Federal Rules of Criminal Procedure, the
United States of America hereby petitions the Court for an amended order
transferring defendant Kamal S. Sinnawi to answer to charges pending in another
federal district, and states:

1. Onor about September 18, 2019, defendant was arrested in the Eastern
District of Michigan in connection with a federal arrest warrant issued in the
District of North Dakota based on an Indictment. Defendant is charged in that
district with Coresseoey Ao Aches be & eile Manders Lo

(ke wary he Cay Lion | usa vane NG vedo ne
AY wachork : A Ane, , Weed es (ON sts ed
Case 2:19-mj-30496-DUTY ECF No.1 filed 09/18/19 PagelD.2 Page 2 of 2

2. Rule 5 requires this Court to determine whether defendant is the
person named in the arrest warrant described in Paragraph One above. See Fed.
R. Crim. P. 5(c)(3)(D)(1).

WHEREFORE, the government requests this Court to conduct transfer

proceedings in accordance with Rule 5 of the Federal Rules of Criminal Procedure.

Respectfully submitted,

Matthew Schneider
United States Attorney

 

 

-=———Hank Moon
Assistant United States Attorney
211 W. Fort Street, Suite 2001
Detroit, MI 48226-3211
Hank.moon@usdoj.gov
(313) 226-0220

Date: C AS AG
